IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0549
                             Filed August 17, 2016


SHELBY ANTHONY VOGT,
    Plaintiff-Appellant,

vs.

IOWA STATE PENITENTIARY CLINICAL CARE UNIT, ET. AL.,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



      Plaintiff appeals the dismissal of his personal injury action. AFFIRMED.




      Shelby Anthony Vogt, Cedar Falls, appellant pro se.

      Thomas J. Miller, Attorney General, and William A. Hill, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Shelby Vogt formerly was a prisoner at the Iowa State Penitentiary in Fort

Madison. Vogt filed a suit against the Iowa State Penitentiary arising out of an

injury he allegedly sustained when exercise equipment he was using broke. The

district court dismissed Vogt’s medical malpractice claim on the defendant’s

motion for summary judgment. Following bench trial, the district court dismissed

Vogt’s negligence claim, concluding Vogt failed to prove negligence. Vogt timely

filed this appeal.

       “We review the district court’s decision arising from a bench trial and

arising from a motion for summary judgment for correction of errors at law.”

Shea v. Lorenz, No. 14-0898, 2015 WL 4158781, at *4 (Iowa Ct. App. July 9,

2015). Vogt failed to establish the existence of a duty to conform to a standard of

care, the standard of care, and breach of the standard of care. See Alcala v.

Marriott Int’l, Inc., ___ N.W.2d ___, ___, 2016 WL 3201687, at *8 (Iowa 2016)

(stating that actionable negligence requires proof “of the applicable standard or

care and its breach”); Payne v. Great River Health Syss., No. 14-1032, 2015 WL
6510322, at *3 (Iowa Ct. App. Oct. 28, 2015) (affirming grant of summary

judgment on medical malpractice claim where plaintiff had no expert to establish

the standard of care). The district court did not commit legal error in dismissing

the plaintiff’s claims. We affirm the judgment of the district court without further

opinion. See Iowa Ct. R. 21.26(1)(a), (b), (d), and (e).

       AFFIRMED.